13‐1632‐cv(L) 
      Ace Investors, LLC v. Robert Rubin, et al. 
       
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER  
       
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER 
FILED ON OR AFTER  JANUARY  1,  2007, IS PERMITTED AND IS GOVERNED BY  FEDERAL  RULE OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A 
DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER 
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 9th day of April, two thousand fourteen. 
                                        
      PRESENT:  RALPH K. WINTER, 
                   RICHARD C. WESLEY,  
                   SUSAN L. CARNEY, 
                                Circuit Judges, 
      ______________________ 
       
      ACE INVESTORS, LLC,  
       
                                Petitioner‐Appellee, 
       
                   ‐v.‐                               Nos. 13‐1632‐cv(L), 13‐2264‐cv(con) 
       
      ROBERT RUBIN, individually, MARGERY 
      RUBIN, as trustee of the Rubin Family 
      Irrevocable Stock Trust, the Rubin Family 
      Irrevocable Marital Trust, and the Rubin 
      Family Irrevocable Realty Trust, 
       

                                                    1
                         Respondents‐Appellants.* 
______________________  
 
FOR APPELLEE:            Gary E. Doctorman, Parsons Behle & Latimer, Salt Lake 
                         City, UT (J. Michael Bailey, J. Thomas Beckett, Matthew 
                         D. Cook, Alan S. Mouritsen, Parsons Behle & Latimer, 
                         Salt Lake City, UT; David Graff, Shveta Kakar, 
                         Anderson, Kill & Olick, New York, NY, on the brief). 
 
FOR APPELLANTS:          Ahmed A. Massoud (Lisa Pashkoff, on the brief), 
                         Massoud & Pashkoff, New York, NY.  
 
      Appeal from the United States District Court for the Southern District of 
New York (Marrero, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED in Part, and 

VACATED and REMANDED in part.  

         Respondents‐Appellants appeal from three decisions of the United States 

District Court for the Southern District of New York (Marrero, J.) entered on 

April 23, 2013, May 8, 2013, and August 20, 2013 respectively.  On April 23, 2013, 

the district court entered an Order and Judgment that granted ACE Investors, 

LLC’s (“Ace”) Verified Petition for Special Proceeding and Turnover.  The Order 

and Judgment, inter alia, (a) augmented a May 17, 2010 stipulated judgment Ace 

had obtained against the Rubin Family Irrevocable Stock Trust (the “Stock 


*
    The Clerk of the Court is directed to amend the official caption as noted above. 

                                               2
Trust”) in the District of Utah (the “Utah Judgment”), (b) imposed joint and 

several liability against Margery Rubin as Trustee of the Stock Trust, Marital 

Trust, and Realty Trust (collectively, the “Trusts”), Margery Rubin (“Margery”), 

individually, and Robert M. Rubin (“Robert”), individually, and (c) attached 

several of appellants’ assets. 

      On May 8, 2013 the district court entered an Order and Judgment, and 

corresponding Augmented Judgment (“Augmented Judgment”), which granted 

Ace’s motion to augment the April 23, 2013 judgment to include interest and 

attorney fees incurred in relation to collecting that judgment.  Due to the fact that 

Margery, the Stock Trust, and the Realty Trust had filed bankruptcy petitions in 

the time between the April 23, 2013 judgment and the Augmented Judgment, the 

district court entered the Augmented Judgment against Robert only.1     

      On August 20, 2013, the district court entered an Order denying 

appellants’ Federal Rule of Civil Procedure 60(b)(3) motion to vacate the 

Judgment and Augmented Judgment.  With one minor exception as explained 

below, we affirm the district court’s decisions in full.   




 In the Augmented Judgment, the district court does not indicate whether the Marital 
1

Trust had also filed a bankruptcy petition, yet the district court excluded the Marital 
Trust from its order of judgment.   

                                            3
      First, contrary to appellants’ claim, the May 8, 2013 Order and Judgment 

satisfies Federal Rule of Civil Procedure 52, which requires district courts, in 

actions tried on the facts without a jury, to “make sufficiently detailed findings to 

inform the appellate court of the basis of the decision and to permit intelligent 

appellate review.” Krieger v. Gold Bond Bldg. Prods., 863 F.2d 1091, 1097 (2d Cir. 

1988).  Although conclusory in part, the district court’s citations to the record – 

including direct reference to the April 5, 2013 hearing concerning Ace’s petition – 

and to relevant law permit intelligent appellate review.     

      The undisputed evidence also supports the district court’s conclusion that 

the December 20, 2007 transfer of over $7.4 million from the Stock Trust’s UBS 

Account to the Marital Trust’s Merrill Lynch account constituted actual fraud 

under N.Y. D.C.L. § 276.2  See Wall St. Associates v. Brodsky, 257 A.D.2d 526, 529 

(1st Dep’t 1999).  First, the Rubins’ own deposition testimony reveals that Robert 

was an insider who improperly managed the trusts, and that Margery abdicated 

her role as Trustee of the Stock Trust, Marital Trust, and Realty Trust, and 

permitted Robert to make every decision regarding the Trusts’ assets.  See 

Lending Textile, Inc. v. All Purpose Accessories Ltd., 664 N.Y.S.2d 979, 981 (1st Dep’t 


2 Although a total of four transfers were at issue, we need only address the 2007 transfer 
because it is sufficient to support the district court’s imposition of liability.  

                                            4
1997).  Moreover, the 2007 transfer’s timing – occurring roughly three weeks after 

the Stock Trust received a Notice of Default from Ace – is a signature “badge[] of 

fraud.”  See In re Kaiser, 722 F.2d 1574, 1582‐83 (2d Cir. 1983). 

      Having determined that appellants were liable for actual fraud, the district 

court had authority to impose judgment on all appellants even though the Utah 

Judgment was against the Stock Trust only.  When fraudulently transferred 

assets no longer exist or are no longer in the transferee’s possession, “a money 

judgment may be entered against the transferee in an amount up to the value of 

the fraudulently transferred assets.”  In re Adelphia Recovery Trust, 634 F.3d 678, 

693 (2d Cir. 2011) (quoting 30 N.Y. Jur. 2d Creditors’ Rights & Remedies § 446).  

Given the magnitude of the 2007 transfer and the fact that the Rubins 

participated in and benefited from the 2007 transfer, liability against the Rubins 

and the Marital and Realty trusts was proper.  See FDIC v. Porco, 75 N.Y.2d 840, 

842 (1990) (per curiam). 

      The district court’s award of attorneys’ fees was also proper.  The Utah 

Judgment entitled Ace to “attorneys fees to collect the judgment.”  Ace Investors, 

LLC v. Margery Rubin, as Trustee of the Rubin Family Irrevocable Stock Trust, Order, 

No. 2:08‐cv‐289 TS (D. Utah  May 17, 2010).  We have no reason to believe that 



                                           5
any of the subject fees were incurred for purposes other than to collect the Utah 

Judgment.   

      Finally, the record supports the district court’s decision to deny appellants’ 

Rule 60(b)(3) motion, which we review for abuse of discretion.  See Malik v. 

McGinnis, 293 F.3d 559, 561 (2d Cir. 2002).  Rule 60(b)(3) motions “cannot serve as 

an attempt to relitigate the merits” and may only be granted when the movant 

establishes a material misrepresentation or fraud by “clear and convincing 

evidence.”  Fleming v. New York Univ., 865 F.2d 478, 484 (2d Cir. 1989).   

      Appellants premise their motion on the claim that Ace procured the April 

23 and May 8 judgments through fraud by misrepresenting to the district court 

that the UBS account involved in the 2007 transfer belonged to the Stock Trust.  

To support this claim, appellants rely on a July 30, 2013 affidavit and 

corresponding exhibits that, according to appellants, confirm that the UBS 

account belonged to the Marital Trust.  Even were we to consider this evidence, 

the record at the time of the district court’s prior judgments supported Ace’s 

claim that the UBS account belonged to the Stock Trust; in fact, the Rubins had 

previously provided Ace with a document that unequivocally identified the UBS 

account as belonging to the Stock Trust.  Moreover, because appellants have not 



                                          6
justified their failure to timely raise this argument, which relies on documents in 

the Rubins’ control, we consider the argument forfeited as it applies to 

appellants’ arguments on the merits.  See Taylor v. Vermont Department of 

Education, 313 F.3d 768, 794‐95 (2d Cir. 2002).   

      We do find one error in the Augmented Judgment that requires remand.  

Specifically, the district court improperly awarded Ace costs attributable to Ace’s 

expert witness.  District courts have “no discretion to award costs not authorized 

by statute or contractual provision,” and, with respect to experts, 28 U.S.C. § 1920 

permits shifting costs for court appointed experts only. U.S. Use & Benefit of 

Evergreen Pipeline Const. Co. v. Merritt Meridian Const. Corp., 95 F.3d 153, 171, 173 

(2d Cir. 1996).  As such, we vacate the Augmented Judgment to the extent it 

improperly awarded costs as to Ace’s experts, and remand so that the district 

court may correspondingly revise the Augmented Judgment.  

      We have considered appellants’ remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED in part, and VACATED and REMANDED in part.  The Clerk of the 

Court is directed to issue the mandate within seven days from the filing of this 




                                           7
order unless defendants obtain a stay from the Supreme Court of the United 

States of America. 

                           
                                    FOR THE COURT: 
                                    Catherine O’Hagan Wolfe, Clerk 
 
                                      




                                         8